                         IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

    In re: Lion Air Flight JT 610 Crash          Lead Case: 1:18-cv-07686
                                                 Case Nos.: 1:19-cv-02764 and 1:19-cv-05311
    RINI EKA A. SOEGIYONO,                       (Soegiyono Actions)
    Administrator of the Estate of NIAR RURI
    SUNARNIATI SOEGIYONO, deceased, et           Related to Case No.: 1:19-cv-05311 (Nurdin
    al.;                                         Action)
                      Plaintiff,
                                                 Assigned for all purposes to the Hon. Thomas
                     vs.                         M. Durkin

    THE BOEING COMPANY, a corporation,           PLAINTIFF RINI EKA A. SOEGIYONO’S
                                                 COUNSEL’S OPPOSITION TO PLAINTIFF
                       Defendants.               NURDIN RAKHMAN SEMENDAWAI’S
    RINI EKA A. SOEGIYONO,                       MOTION 1 TO COMPEL BINDING
    Administrator of the Estate of ANDRI         ARBITRATION
    WIRANOFA, deceased, et al.
                                                         Hearing Information
                  Plaintiff,                             Date: March 22, 2021
                                                         Time: 10:00 AM
                     vs.

    THE BOEING COMPANY, a corporation,

                           Defendants.

    Related to:

    NURDIN RAKHMAN SEMENDAWAI,
    Administrator of the Estate of ANDRI
    WIRANOFA, deceased, et al.

           Plaintiff,

                     vs.

    THE BOEING COMPANY, a corporation,

                           Defendants.



1
  The motion and the opposition do not involve the clients. Moving party likely intended to
frame his motion accurately as counsel’s motion, but currently he has listed the moving party as
his client.

        PLAINTIFF’S RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN
              RAKHMAN SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
                                     TABLE OF CONTENTS
I.               INTRODUCTION ........................................................................................................ 1
II.              FACTUAL BACKGROUND AND PROCEDURAL HISTORY ............................... 1
       A.              Procedural History for the Underlying Lawsuit Against Boeing .......................... 2
       B.              The Parties Agree to Settle the Matter with Boeing, but No Agreement was
Made as to Arbitration of the Matter. ............................................................................................. 2
III.             LEGAL STANDARD .................................................................................................. 3
IV.              ARGUMENT................................................................................................................ 5
       A.              There Is No Enforceable Arbitration Agreement Between the Parties Because
There is no Written Agreement Entered Between the Parties. ....................................................... 5
       B.              There is No Formation of An Enforceable Binding Agreement to Arbitrate the
Attorneys’ Fee Dispute Before Judge O’Connell Between HLG, SNS, ILG, and KBK. ............... 7

                  1.      There Was No Meeting of the Minds Between the Firms as to Binding or Non-

        Binding Arbitration Before Judge O’Connell. ........................................................................ 7

                  2.      Indrajana Law Group (ILG) Never Agreed to Binding Arbitration Before

        Judge O’Connell for the Attorney’s Fee Dispute. ................................................................ 10

                  3.      KBK Has Never Agreed to a Binding Arbitration Before Judge O’Connell for

        the Attorney’s Fee Dispute. .................................................................................................. 11
       C.              This Court Is the Ideal Forum to Adjudicate the Fee Dispute Given the History
of the Case and There Are Other Pending Fee Disputes Which Need to be Adjudicated in this
Matter.                12
V.               CONCLUSION .......................................................................................................... 12




                                              ii
 PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                 SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
  I.   INTRODUCTION

       Plaintiff Rini Eka A. Soegiyono (“Plaintiff Soegiyono”)’s counsel Sanjiv N. Singh, a

Professional Law Corporation (“SNS”) and Indrajana Law Group, a PLC (“ILG”), hereby

oppose Herrmann Law Group’s (“HLG”) Motion to Compel Binding Arbitration before Judge

Donald P. O’Connell. At its core, there is no enforceable written agreement between HLG, SNS,

ILG, and Kabateck LLP (“KBK”) to a binding arbitration before Judge O’Connell, and therefore

the Court cannot be moved to compel SNS, ILG, and KBK to a binding arbitration before Judge

O’Connell over the attorneys’ fee dispute.

       First, there simply was no actual agreement by all the firms on the record before this

Court to a binding arbitration on the fee disputes before Judge O’Connell. Second, the email

exchanges between Mr. Herrmann and Mr. Singh subsequent to the June 17, 2020 hearing

simply do not contain a written agreement between all of the firms for a binding arbitration.

Third, there is also another attorney fee dispute between Plaintiff Soegiyono’s counsel SNS and

ILG on the one hand, and former counsel KBK and Hart McLaughlin & Eldridge (“HME”) on

the other hand, which needs to be adjudicated in turn after the HLG/SNS-ILG fee dispute has

been adjudicated. From a judicial efficiency standpoint, given the common facts, it would be far

more streamlined for the Court to adjudicate all the attorneys’ fee disputes sequentially rather

than having piecemeal resolution.

 II.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff’s counsel SNS and ILG fully incorporate the previously submitted brief

summary of facts from Plaintiff Soegiyono’s Motion to Appoint Guardian Ad Litem. ECF No.

523, Section II(A)-(J). By virtue of that prior briefing and the corresponding hearing, this Court

already has significant familiarity with the underlying case, and the horrific loss of a husband

and wife on Lion Air Flight JT610. In this Opposition brief, the following procedural history and

additional facts are either dispositive or essential background for the Court’s understanding and

final ruling on this motion to compel arbitration:


                                             1
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
   A. Procedural History for the Underlying Lawsuit Against Boeing
       On May 21, 2019, Plaintiff Soegiyono filed a complaint against Boeing in her individual

capacity and as the administrator of the estate (which includes the interests of two minor girls) of

wife and mother Niar Ruri Sunarniati Soegiyono. See Soegiyono v. Boeing, 19-cv-03415 ECF

No. 1. On August 6, 2019, Plaintiff Soegiyono filed another complaint against Boeing again as

the administrator of the estate of decedent Soegiyono’s husband Andri Wiranofa. See Soegiyono

v. Boeing, Case No. 19-cv-05311 ECF No. 1.

       On March 17, 2020, almost 1 year from Plaintiff Soegiyono’s original complaint, HLG

filed an amended complaint adding Plaintiff Nurdin Rakhman Semendawai as a Plaintiff and

administrator of the estate of Andri Wiranofa. ECF No. 436.
   B. The Parties Agree to Settle the Matter with Boeing, but No Agreement was Made as
      to Arbitration of the Matter.
       On June 17, 2020, after extensive disputes and in the midst of intensive pending motion

practice, at the hearing for the Motion to appoint Guardian Ad Litem, the parties agreed to jointly

work together and negotiate jointly on behalf of the two minors before Judge O’Connell and that

any agreement reached between Boeing and the two sets of attorneys will bind the other.

Herrmann Decl. at Exhibit 2. However, this agreement on the record did not contain any express

agreement by all the firms to agree to a binding arbitration before Judge O’Connell. Id. In fact,

the agreement made on the record was specifically for “the attorneys for the grandfather and the

sister say they will jointly work together and negotiate jointly on behalf of the two minors before

Judge O’Connell and that any agreement reached between Boeing and the two sets of attorneys

will bind the other.” (emphasis added) Id. The plain English of this agreement on the record

reflects an agreement only about the settlement of the underlying cases. It is also worth noting

that when this Court has memorialized agreements on the record, it always does so in a clear

summary fashion—the only such agreement memorialized in this fashion at this hearing was for

the settlement of the case. It is important to clarify that SNS, ILG, and KBK are independent

firms and none of them could bind the other on a fee dispute issue (in contrast to KBK and SNS


                                             2
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
as co-lead counsel agreeing to the terms of settling the underlying dispute for the families as they

did on the record.) Declaration of Sanjiv N. Singh (“Singh Decl.”) at ¶ 2; Declaration of Michael

B. Indrajana (“Indrajana Decl.) at ¶ 2.

       HLG also offers a narrative that the email exchanges between Mr. Herrmann and Mr.

Singh subsequent to the June 17, 2020 hearing somehow create a written agreement between all

of the firms for a binding arbitration. Herrmann Decl. at Exhibits 3-11. This is also incorrect

because the email exchanges between Mr. Herrmann and Mr. Singh reveal that there is no

meeting of the minds between the firms whether the arbitration should be binding or non-

binding. Id. Indeed, in September 2020, Mr. Indrajana expressly replied to Mr. Herrmann in a

group email exchange that ILG does not agree to a binding arbitration. Indrajana Decl. at ¶ 4,

Exhibit 1. Mr. Singh, on the other hand, did not agree to a binding arbitration but was not

opposed to a non-binding arbitration or neutral evaluation before Judge O’Connell at that time.

Herrmann Decl. at Exhibits 3-11; Singh Decl. at ¶ 3. Throughout the email exchanges, KBK’s

partner Brian Kabateck was silent and did not respond in the group email exchange as to whether

he agreed to binding arbitration. Herrmann Decl. at Exhibits 3-11.

III.   LEGAL STANDARD

       The Federal Arbitration Act (FAA) mandates that courts enforce valid, written arbitration

agreements. Tinder v. Pinkerton Sec., 305 F.3d 728, 733 (7th Cir. 2002) (citing 9 U.S.C. § 2).

But before a Court can enforce an arbitration agreement, it first must determine whether such an

agreement exists between the parties. See Janiga v. Questar Capital Corp., 615 F.3d 735, 742

(7th Cir. 2010); see also Telenor Mobile Commc’ns AS v. Storm LLC, 584 F.3d 396, 406 n.5 (2d

Cir. 2009) (“[Q]uestions about whether a contract was ever made . . . are presumptively to be

decided by the court even without a specific challenge to the agreement to arbitrate.”); Gragg v.

ITT Tech. Inst., No. CV 14-3315, 2016 WL 777883, at *4 (C.D. Ill. Feb. 29, 2016)

(distinguishing among “(1) a challenge that is specific to the enforceability of the arbitration

agreement within the contract; (2) a challenge to the validity of the whole contract; or (3) a claim


                                             3
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
that a contract was never formed,” and holding that Janiga recognizes judicial responsibility for

the latter).

        The question whether the parties formed an agreement to arbitrate is governed by state

law 2. Janiga v. Questar Capital Corp., 615 F.3d 735, 742 (7th Cir. 2010). “In Illinois, an offer,

an acceptance and consideration are the basic ingredients of a contract.” Melena v. Anheuser-

Busch, Inc., 847 N.E.2d 99, 109 (Ill. 2006). In Illinois, an offer is “the manifestation of

willingness to enter into a bargain, so made as to justify another person in understanding that his

assent to that bargain is invited and will conclude it.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d

547, 561 (7th Cir. 2012) (internal quotation marks and citations omitted) (applying Illinois law).

To accept an offer, a party must objectively manifest intent to be bound to the contract’s terms.

See Sgouros v. TransUnion Corp., 817 F.3d 1029, 1034 (7th Cir. 2016) (applying Illinois law).

And consideration is “‘a bargained-for exchange, whereby the promisor . . . receives some

benefit, or the promisee . . . suffers detriment.’” J.P. Morgan Chase Bank, N.A. v. Asia Pulp &

Paper Co., 707 F.3d 853, 866 (7th Cir. 2013) (alteration in original) (quoting Vassilkovska v.

Woodfield Nissan, Inc., 830 N.E.2d 619, 624 (Ill. App. Ct. 2005)). For a contract to be formed,

there must be a meeting of the minds to the contract. Barraia v. Donoghue, 49 Ill. App. 3d 280,

282 (1977); see also Academy Chicago Publishers v. Cheever, 144 Ill. 2d 24, 30 (1991).

        As the party seeking to compel arbitration, HLG bears the burden of proving the

existence of an agreement to arbitrate by a preponderance of evidence, and the party opposing

the motion to compel arbitration bears the burden of identifying a triable issue of fact as to the

existence of the purported arbitration agreement. See Cwik v. First Stop Health, LLC, No. 12 C

6238, 2016 WL 1407708, at *4–5 (N.D. Ill. Apr. 10, 2016); see also Norcia v. Samsung

Telecomms. Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017).




2
  The parties do not dispute that, to the extent state contract law governs the issue in this case, the
law of Illinois applies.
                                             4
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
       As set forth below, SNS and ILG more than adequately raise triable issues of fact, and

HLG’s evidence cannot possibly prevail by a preponderance of the evidence on said triable

issues—there simply was no enforceable written agreement for binding arbitration.

IV.    ARGUMENT

       In the present case, HLG has moved the Court to compel arbitration of the Attorney Fee

Dispute between HLG and SNS/ILG before Judge O’Connell. As set forth below and in view of

the facts above, the Court should deny the Motion to Compel Arbitration. 3
    A. There Is No Enforceable Arbitration Agreement Between the Parties Because There
       is no Written Agreement Entered Between the Parties.
       At issue here is whether the Court has the ability to compel the parties to a binding

arbitration. The Court’s ability to do so is dictated by the Federal Arbitration Act (“FAA”) and

the Illinois Uniform Arbitration Act 710 ILCS 5/1. Under both statutes, the Court has the power

to compel a party into a binding arbitration only if there is a written provision or agreement in

writing to submit to a binding arbitration:

       9 U.S.C. § 2 of the Federal Arbitration Acts provides as follows:
       “A written provision in any maritime transaction or a contract evidencing a
       transaction involving commerce to settle by arbitration a controversy thereafter
       arising out of such contract or transaction, or the refusal to perform the whole or
       any part thereof, or an agreement in writing to submit to arbitration an existing
       controversy arising out of such a contract, transaction, or refusal, shall be valid,
       irrevocable, and enforceable, save upon such grounds as exist at law or in equity
       for the revocation of any contract.” (emphasis added).

       710 ILCS 5/1 Section 1 provides as follows:
       “A written agreement to submit any existing controversy to arbitration or a
       provision in a written contract to submit to arbitration any controversy thereafter
       arising between the parties is valid, enforceable and irrevocable save upon such
       grounds as exist for the revocation of any contract, including failure to comply
       with the terms of the Workplace Transparency Act, except that any agreement
       between a patient and a hospital or health care provider to submit to binding
       arbitration a claim for damages arising out of (1) injuries alleged to have been


3
 SNS and ILG note that the factual and legal disputes here appear possibly amenable to
disposition without a hearing, but will defer to the Court obviously as to whether or not it can
dispose of the motion following HLG’s reply brief.
                                             5
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
         received by a patient, or (2) death of a patient, due to hospital or health care
         provider negligence or other wrongful act, but not including intentional torts, is
         also subject to the Health Care Arbitration Act.”
         Thus, the question whether the Court has the ability to compel the parties to binding

arbitration for the fee dispute between SNS/ILG and HLG rests on whether there is an

enforceable written agreement to submit to a binding arbitration among HLG, SNS, ILG, and

KBK before Judge O’Connell, and the facts show that no such agreement exists. Indeed, in order

for HLG to prevail in this motion, it needs to show that there is an enforceable written agreement

between HLG and each of the firms SNS, ILG, and KBK to a binding arbitration. In its brief,

HLG argues there is an express agreement made among the attorneys before this Court on June
17, 2020, during the Guardian Ad Litem Motion hearing before this Court. Herrmann Decl. at

Exhibit 2, 13:3-8. However, the agreement made on the record before the Court was not an

agreement for binding arbitration. Rather, the agreement was specifically for “the attorneys for

the grandfather and the sister say they will jointly work together and negotiate jointly on behalf

of the two minors before Judge O’Connell and that any agreement reached between Boeing and

the two sets of attorneys will bind the other.” (emphasis added) Id. It is very apparent from the

language used by the Court that the agreement was for the parties to work together and settle the

Wiranofa/Soegiyono cases against Boeing together before Judge O’Connell, and there was never

an agreement for a binding arbitration on the fee aspect of the dispute. The on-the-record

agreement specifically called for any agreement reached between Boeing and the two sets of

attorneys, and nothing else beyond that. Id. As such, the agreement on the record does not create

an enforceable written agreement to submit to a binding arbitration before Judge O’Connell

among the firms. Thus, HLG cannot rely on this on the record agreement to enforce its desire for

a binding arbitration before Judge O’Connell. Such an agreement on the record would have

required the assent of ILG who never was asked to agree as such, and would have required clear

memorialization of what kind of arbitration was agreed to—i.e., binding or non-binding, and so

forth.


                                             6
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
   B. There is No Formation of An Enforceable Binding Agreement to Arbitrate the
      Attorneys’ Fee Dispute Before Judge O’Connell Between HLG, SNS, ILG, and
      KBK.
       HLG next argues that the subsequent email exchanges between Mr. Herrmann and Mr.

Singh somehow creates an enforceable written agreement between all of the firms to a binding

arbitration before Judge O’Connell. Motion at ¶¶ 27-29; Herrmann Decl., Exhibit 3. Consistent

with the Federal Arbitration Act (“FAA”) and the Illinois Uniform Arbitration Act 710 ILCS 5/1,

and consistent with the case law set forth above, this argument also fails because (i) the email

exchange between Mr. Singh and Mr. Herrmann shows that there was never a meeting of the

minds among the firms whether the arbitration should be binding or non-binding, (ii) ILG
expressly never agreed to a binding arbitration to resolve the attorneys’ fee dispute, and (iii)

KBK’s silence on the matter cannot be used to bind itself or SNS and ILG to a binding

arbitration with HLG. Indeed, given the totality of the circumstances where it is apparent there is

meeting of the minds between the firms as to a binding arbitration, the Court should deny HLG’s

motion.
       1. There Was No Meeting of the Minds Between the Firms as to Binding or Non-
          Binding Arbitration Before Judge O’Connell.
       HLG makes the argument that the email exchange between Mr. Singh and Mr. Herrmann

creates an enforceable binding arbitration between HLG on one side and SNS, ILG, and KBK on

the other side. In order to do so, HLG must establish (i) there is an enforceable agreement to
binding arbitration between HLG and SNS, and (ii) assuming such agreement exists, both KBK

and ILG are bound by Mr. Singh’s statement to Mr. Herrmann.

       Under the Federal Arbitration Act and related case law, it is axiomatic that Parties cannot

“be required to submit to arbitration any dispute which he has not agreed so to submit.” See

Richmond Health Facilities v. Nichols, 811 F.3d 192, 195 (6th Cir. 2016) (quoting AT&T Techs.

v. Commc'ns Workers of Am., 475 U.S. 643, 648, (1986)). In other words, there needs to be an

enforceable contract between the parties in order to create an enforceable arbitration agreement.

“In Illinois, an offer, an acceptance and consideration are the basic ingredients of a contract.”

                                             7
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
Melena v. Anheuser-Busch, Inc., 847 N.E.2d 99, 109 (Ill. 2006). An offer is “the manifestation of

willingness to enter into a bargain, so made as to justify another person in understanding that his

assent to that bargain is invited and will conclude it.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d

547, 561 (7th Cir. 2012) (internal quotation marks and citations omitted) (applying Illinois law).

To accept an offer, a party must objectively manifest intent to be bound to the contract’s terms.

See Sgouros v. TransUnion Corp., 817 F.3d 1029, 1034 (7th Cir. 2016) (applying Illinois law).

       In this case, the email exchange between Mr. Herrmann and Mr. Singh actually shows no

meeting of the minds between the firms as to an agreement for binding arbitration of the

attorneys’ fee dispute. The chain of email exchanges began with Mr. Singh’s email stating that,

“[The] Parties agreed that any dispute on fees could be handled by mediation or arbitration

before you afterwards. (Of course, if that breaks down, we can go back to Judge Durkin with a

motion but hopefully not needed.)” Herrmann Decl. at Exhibit 3. Reading the plain language of

Mr. Singh’s email, Mr. Singh was clearly not contemplating binding arbitration and never agreed

to a binding arbitration before Judge O’Connell, but was agreeable to the idea that any dispute on

fees could be handled by either mediation or non-binding arbitration before Judge O’Connell. Id.

This is a very different statement than expressly submitting to a binding arbitration before Judge

O’Connell, especially given Mr. Singh’s reference that he wanted Judge Durkin as the last resort

if the parties cannot agree after mediating with Judge O’Connell. Herrmann Decl. at Exhibit 5.

Mr. Singh’s understanding at the time was that he was willing to consider Judge O’Connell as a

non-binding arbitrator or neutral evaluation, because in California, fee disputes are sometimes

successfully resolved through informal non-binding arbitrations and/or neutral evaluation

through the California State Bar program known as the Mandatory Fee Arbitration program.

Singh Decl. at ¶ 4. While this construct is typically used for attorney client fee disputes, it

demonstrates that non-binding arbitrations can function as excellent neutral evaluation platforms

that can facilitate settlement. Regardless, Mr. Singh’s language clearly shows that the parties

have not committed to a mutually agreeable dispute resolution mechanism at the time, and only


                                             8
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
agreed to consider Judge O’Connell as one viable option (at that time) to resolve the fee dispute

in the form of a mediation, a neutral evaluation, or non-binding arbitration. Id., see also Singh

Decl. at ¶ 3. Mr. Herrmann then attempted to clarify Mr. Singh’s email by insisting that he

understood the term arbitration to mean a final (i.e., binding) determination by Judge O’Connell

through arbitration. Herrmann Decl. at Exhibit 4. Mr. Singh’s subsequent response shows that

Mr. Singh understood the term arbitration to include the possibility of a non-binding arbitration,

because he specifically stated that he wanted to return to Judge Durkin as a final option.

Herrmann Decl. at Exhibit 5. In this case, both Mr. Singh and Mr. Herrmann have two different

understanding of the term “arbitration”: Thus, there was no meeting of the minds between Mr.

Singh and Mr. Herrmann as to the binding/non-binding nature of the arbitration before Judge

O’Connell, and no agreement was made between HLG and SNS. Furthermore, SNS is not an

agent of either ILG or KBK, so even if for the sake of argument there is an agreement between

HLG and SNS, such agreement did not and could not bind ILG or KBK.

       The lack of meeting of the minds is further reinforced by subsequent email exchanges

between Mr. Singh and Mr. Herrmann on September 21, 2020, in which Mr. Singh clearly stated

his position that he would not be opposed to some kind of neutral evaluation, and that he

acknowledged there has been a misunderstanding of the use of the term. Herrmann Decl., Exhibit

7. Indeed, based on Mr. Herrmann’s previous email, in which he said he was in shock to discover

that Mr. Singh was not agreeable to submit the fee issues to binding arbitration before Judge

O’Connell, it should be apparent to the Court that there was never a meeting of the minds

between HLG and SNS as to the nature of the arbitration before Judge O’Connell (binding

versus non-binding), and because there is no meeting of the minds, there is no enforceable

agreement to arbitrate the attorneys’ fee dispute before Judge O’Connell. Id.




                                             9
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
       2. Indrajana Law Group (ILG) Never Agreed to Binding Arbitration Before Judge
          O’Connell for the Attorney’s Fee Dispute.
       The lack of a written agreement between the firms for a binding arbitration is even made

more apparent in ILG’s case, which never agreed to a binding arbitration in the first place. 4 It is
worth noting that an arbitration agreement generally cannot bind a non-signatory party. A.D. v.

Credit One Bank, N.A., 885 F.3d 1054, 1059 (7th Cir. 2018), citing Zurich Am. Ins. Co. v. Watts

Indus., Inc., 417 F.3d 682, 687 (7th Cir. 2005). Arbitration agreements generally are enforceable

against non-signatories only in a handful of limited circumstances depending on the applicable

state law. Id. These limited exceptions under Illinois law are (1) assumption, (2) agency, (3)

estoppel, (4) veil piercing, and (5) incorporation by reference. Id.

       First and foremost, it should be noted that ILG is a completely separate and independent

firm from KBK and SNS, and neither KBK and/or SNS can act on behalf of ILG in matters such

as fee disputes. Indrajana Decl. at ¶ 2. Indeed, ILG did not speak at the June 17, 2020 hearing for

the Motion to Appoint Guardian Ad Litem because that hearing was focused on the issues to do

with the minors, and lead co-counsel at the time (Mr. Kabateck and Mr. Singh) were authorized

to speak only about the underlying settlement for the family and minor claimants. Indrajana

Decl. at ¶ 3. Rather, at the time when Mr. Singh made his appearance before the Court, Mr.

Indrajana was listening in the background as a co-counsel and to provide critical backup in the

event Mr. Singh needed additional information during the hearing. Indrajana Decl. at ¶ 3, Singh

Decl. at ¶ 3. As such, ILG was never part of the on-the-record agreement on June 17, 2020, and

whatever was made on the record that day could not be used to bind ILG because Mr. Indrajana



4
  It has been thematic in this litigation that some of the other litigation firms incorrectly assume
Mr. Indrajana is a runner or not a US practicing attorney. He is in fact a vital part of the
SNS/ILG (and at that time KBK) team who has been practicing law for 13 years in the United
States and the only US attorney in the Lion Air case who is natively fluent in Indonesian and has
been a vital player in numerous Lion Air matters. This Court, when it has memorialized
agreements on fee disputes involving ILG, has afforded ILG the respect of independent counsel
and expressly asked for ILG’s consent to any terms about resolving fee disputes. See e.g.,
Nurwulan v. Boeing, Case No. 20-cv-04000, ECF No. 20 at 8:11 – 9:5; transcript attached as
Indrajana Decl. at ¶ 5, Exhibit 2.
                                             10
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
did not make an appearance, was not asked for his agreement in connection with any fee dispute,

and therefore did not agree to anything on the record. Indrajana Decl. at ¶ 3.

       Furthermore, ILG and Mr. Indrajana made it clear in writing in an email dated September

26, 2020, that neither Mr. Indrajana nor ILG ever agreed to anything before and would not have

agreed to a binding arbitration on this matter. Indrajana Decl. at ¶4, Exhibit 1. The most that ILG

and Mr. Indrajana would agree to by that point was either a mediation, a non-binding fee

arbitration, or so-called neutral evaluation, and even that would have required further discussion

on details of who, where, and when. Id. To the extent that HLG claims that ILG is bound by Mr.

Singh’s statements, there is no agency between SNS and ILG, and Mr. Indrajana expressly

replied to Mr. Herrmann’s email refuting any such notion of agency. As such, under the

circumstances, there is no enforceable written arbitration agreement against ILG that can be

asserted in this case. As such, arbitration of the global fee dispute would fail in this matter

because it could not resolve ILG’s entitlement.
       3. KBK Has Never Agreed to a Binding Arbitration Before Judge O’Connell for
          the Attorney’s Fee Dispute.
       Similar to the arguments set forth above for SNS and ILG, HLG has not presented

sufficient evidence to the Court to compel KBK to a binding arbitration before Judge O’Connell.

As discussed above, KBK, SNS, and ILG are three separate and independent firms, and therefore

neither Mr. Singh or Mr. Indrajana can speak for KBK or Mr. Kabateck. Singh Decl. at ¶ 2,
Indrajana Decl. at ¶ 2. Based on the evidence presented, Mr. Kabateck and SNS only agreed as

lead co-counsel to jointly settle the matter with Boeing before Judge O’Connell. Herrmann Decl.

at Exhibit 2. HLG has not shown that KBK has agreed to a purported binding arbitration

agreement other than the emails exchanged by Mr. Herrmann and Mr. Singh. Herrmann Decl. at

Exhibits 3-11. Indeed, absent a showing of Mr. Kabateck or an officer of KBK agreeing to the

terms proposed by Mr. Herrmann, HLG cannot rely solely on Mr. Singh’s email correspondence

to compel KBK into a binding arbitration because (i) Mr. Singh is not an agent of KBK, and (ii)

Kabateck’s silence in the email correspondence cannot be used to ratify a binding arbitration

                                             11
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
agreement under Illinois law because Mr. Singh is not an agent of KBK. See Evanston Bank v.

Contincommodity Servs., Inc., 623 F. Supp 1014, 1034 (N.D. Ill. 1985) (Under Illinois Law,

“ratification from silence, or ‘ratification by estoppel’ will be found only when a principal, with

full knowledge of all material facts, conducts himself in a manner inconsistent with repudiation

of his agent’s transaction, and a third party relies on that conduct to his detriment.” (emphasis

added)). As such, HLG has not met its burden to show that KBK can be compelled by the Court

into a binding arbitration before Judge O’Connell.
   C. This Court Is the Ideal Forum to Adjudicate the Fee Dispute Given the History of
      the Case and There Are Other Pending Fee Disputes Which Need to be Adjudicated
      in this Matter.
       This Court has already received extensive briefing in the underlying matter and related

matters and is therefore quite familiar with the factual issues in the Soegiyono/Wiranofa matter.

Given that the Court has jurisdiction and has presided over other attorney fee disputes in other

Lion Air cases (i.e., Nurwulan v. the Boeing Company; Ramadhan v. the Boeing Company;

Kasim v. the Boeing Company), it makes perfect sense for the Court to retain jurisdiction over

the Soegiyono/Wiranofa Fee Dispute as a whole instead of piecemealing the attorney fee dispute

in different forums. Indeed, the express language of the settlement order issued by the Court

states: “The [C]ourt retains jurisdiction to effectuate settlement, including enforcement,

adjudication of liens, approval where necessary, and any other pendant matters.” ECF No. 944.

       It is also worth noting that the fee dispute between Plaintiff’s Soegiyono’s counsel and

former counsel KBK and HME will very likely be adjudicated before this Court, and there will

be some overlapping facts relevant to the KBK and HME fee disputes, including the role of those

respective firms in the mediations which are also the subject of factual and legal disputes in this

fee dispute between HLG and SNS/ILG.

 V.    CONCLUSION

       In view of the above, Plaintiff Soegiyono’s counsel SNS and ILG respectfully requests

the Court to deny Herrmann Law Group’s Motion to Compel Binding Arbitration.


                                             12
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
Dated: March 05, 2021                             Respectfully Submitted,

                                                  /s/ Sanjiv N. Singh

                                                  Sanjiv N. Singh, A PLC

                                                  (specially appearing)
                                                  1650 S. Amphlett Blvd. Suite 220
                                                  San Mateo, CA 94402
                                                  Phone: (650) 389-2255
                                                  ssingh@sanjivnsingh.com

                                                  /s/ Michael B. Indrajana

                                                  Indrajana Law Group a PLC
                                                  1650 S. Amphlett Blvd. Suite 220
                                                  San Mateo, CA 94402
                                                  Phone: (650) 597-0928
                                                  michael@indrajana.com

                                                  (admitted Pro Hac Vice for selected
                                                  Lion Air matters/specially appearing)




                                             13
PLAINTIFF RINI EKA A. SOEGIYONO’S COUNSEL’S OPPOSITION TO PLAINTIFF NURDIN RAKHMAN
                SEMENDAWAI’S MOTION TO COMPEL BINDING ARBITRATION
